Citation Nr: 1209540	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  10-06 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a neck disorder, to include as secondary to a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  

The appeal comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the claims for service connection for a low back and neck disorder.

In January 2012 the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

The issue of entitlement to service connection for a neck disorder, to include as secondary to a low back disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Competent and credible medical and lay evidence reflects that a low back disorder is related to events during military service.


CONCLUSION OF LAW

With resolution of the benefit of the doubt in the Veteran's favor, the criteria for establishing service connection for a low back disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  Given the favorable decision in this case, no further discussion of VA's duty to notify or assist the Veteran in completing his claim is necessary. 

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).    

The Board has reviewed all of the medical and lay evidence of record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he has a current low back disorder as a result of falling approximately 12 feet from a helicopter during a combat assault mission during military service in Vietnam.

In a pre-induction report of medical history dated in May 1968, the Veteran indicated that he had a history of recurrent back pain.  A physician's summary elaborated that the Veteran has occasional back ache and stiffness.  Clinical evaluation of the spine was reported as normal in an associated examination report.  In July 1970 the Veteran complained of a history of low back pain since 11th grade to the present.  The provisional diagnosis was low back strain.  An orthopedic clinic note from the next day indicated that a lumbosacral spine x-ray was negative, and there was minimal tenderness on the left side of the low back on examination.  The diagnosis was low back strain, minimal, especially lifting heavy weight.  Clinical evaluation of the spine was reported as normal on separation examination in February 1971.

The Veteran's DD Form 214 (Report of Discharge) shows that he served in Vietnam from May 1970 to February 1971 as a combat medic.  An October 1970 Award of the Army Commendation Medal report described the Veteran's valor and skill in treating two seriously wounded comrades during combat operations in August 1970.

In a post-service private treatment record dated in December 1974, the Veteran identified numerous complaints that he had had for a few years, including back ache.

In a lay statement received in August 1981 relating to a different claim, the Veteran's mother reported that the Veteran had back problems since the time he got off the plane from Vietnam.

Private chiropractic treatment records dating from January 2001 to January 2007 included a report of a March 2005 lumbar spine x-ray, which showed degenerative disc disease at L3-4, L5-S1 and spondylolisthesis at L5-S1.

The Veteran was afforded a VA spine examination in November 2009.  The diagnosis was lumbar spondylolisthesis.  However, after a review of the claims file and physical examination, the physician concluded that she could not resolve the issue of service connection without resort to pure speculation.

In January 2012 the Veteran testified that although he did not seek treatment for a low back problem until 2001, he had experienced ongoing back problems since injuring his back when he fell or was pushed from a helicopter during service.  He denied any post-service injuries or accidents involving his lower back.

Resolving all doubt in favor of the Veteran, the Board finds that the Veteran's current lumbar spondylolisthesis is related to events during military service.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's account of injuring his back in service is generally consistent, his service treatment records include a complaint of back pain, he reported having back aches for a few years in 1974, and his mother described her observation of the Veteran's back problems in 1981.  Accordingly, service connection for a low back disorder is warranted.




ORDER

Entitlement to service connection for a low back disorder is granted.


REMAND

The Veteran contends that he has a neck disorder secondary to his low back disability.  Service treatment records are silent for complaints, findings, or reference to cervical spine problems.  Private chiropractic treatment records describe an October 2006 cervical x-ray study that showed C6-7 degenerative disc disease with anterior osteophytes and mild degenerative disc disease at C4-5.

The Board finds that the Veteran should be provided with a VA spine examination and medical opinion to determine the nature and etiology of the Veteran's claimed cervical spine disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (describing VA's duty to provide medical examinations or obtain medical opinions). 
 
Upon review of the June 2007 VCAA letter to the Veteran, it appears that he was not provided with information describing the evidence necessary to substantiate a claim for service connection on a secondary basis.  The AMC/RO should provide corrective VCAA notice to the Veteran that includes this information.

The AMC/RO also should obtain any relevant, ongoing private treatment records from the Reynoldsburg Chiropractic Center dated since January 2007 and treatment records dated since December 2009 from the Columbus VA Medical Center.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), are fully complied with and satisfied, including notification of what the evidence must show to substantiate the claim for service connection for a cervical spine disorder on a secondary basis.

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for his claimed cervical spine disorder.  After securing any necessary release, the AMC/RO should obtain any records that are not duplicates of those contained in the claims file, including private treatment records from Reynoldsburg Chiropractic Center dated since January 2007 and any relevant, ongoing treatment records dated since December 2009 from the Columbus VA Medical Center.

3.  After the above development has been completed to the extent possible, the Veteran should be afforded a VA spine examination to determine whether his current degenerative disc disease of the cervical spine is related to service or to a service-connected low back disability, which is granted in the above decision.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies are to be performed.  

Following a review of the claims file and physical examination, the examiner should opine as to whether any current cervical spine disability at least as likely as not (50 percent probability or greater) had its onset in service or is otherwise related to service and whether it is at least as likely as not that any cervical spine disability was caused by his service-connected low back disability.  If not caused by the low back disability, then the examiner should opine whether any cervical spine disability has been permanently worsened beyond normal progression (aggravated) by the low back disability and attempt to quantify the degree of any such aggravation.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


